
	
		I
		112th CONGRESS
		2d Session
		H. R. 6145
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Frank of
			 Massachusetts (for himself and Mr.
			 Keating) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to provide
		  preservation and interpretation assistance for resources associated with the
		  New Bedford Whaling National Historical Park in the Commonwealth of
		  Massachusetts, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Bedford Whaling National
			 Historical Park Resources Assistance Act.
		2.Assistance to
			 Resources Associated with New Bedford Whaling National Historical
			 ParkSection 511 of division I
			 of the Omnibus Parks and Public Lands Management Act of 1996 (110 Stat. 4159;
			 16 U.S.C. 410ddd) is amended—
			(1)in subsection (a)(1)(C), by deleting
			 and at the end;
			(2)in subsection
			 (c)(2)(B), by adding at the end of the following:
				
					(vi)The Lewis Temple House, located at 54
				Bedford Street.
					(vii)The Nathan and
				Polly Johnson House, located at 21 Seventh Street.
					(viii)The
				Baker-Robinson Whale Oil Refinery, located at 144 South Water
				Extension.
					;
			(3)by amending
			 subsection (e)(3)(A) to read as follows:
				
					(A)Funds authorized to be appropriated to the
				Secretary for the purposes of cooperative agreements under paragraph (2) shall
				be expended in the ratio of $1 of Federal funds for each $1 of funds
				contributed by non-Federal sources.
					;
				and
			(4)by amending subsection (g)(2) to read as
			 follows:
				
					(2)ExceptionIn carrying out this section, none of the
				funds authorized to be appropriated by this section may be used for the
				operation and routine maintenance of the Schooner
				Ernestina.
					.
			
